DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-17, 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (JP 2010279185 A, the machine translation of which has been provided) in view of Sromin et al. (US 6037696 A).
RE claim 14, Asano teaches a rotor 10 (¶ 32) comprising: a rotating shaft 40 to rotate about a central axis (C) (Fig.1); a nonmagnetic rotary frame 1 (see translation ¶ 23) to rotate about the rotating shaft 40 together with the rotating shaft 40; a plurality of yokes 22 arranged separately in the nonmagnetic rotary frame 1 (Figs.1, 2); and magnets 21 arranged on surfaces of the yokes 22 at least on one side of the plurality of yokes (Fig.1); wherein to hold the plurality of yokes 22 and the magnets 21, the nonmagnetic rotary frame 1 includes a first annular rib 12 that extends along a circumferential direction on a radially outer side of the rotating shaft 40, a plurality of radially extending ribs 13 that extend from a radially outer side of the first annular rib 12 along radial directions (Fig.2), and a second annular rib 14 joined to the plurality of radially extending ribs 13 and arranged to be concentric with the first annular rib 12 (Fig.2); and one of the plurality of yokes 22 includes two of the magnets 21 (211) arranged thereon, and the two magnets 21, respectively, facing toward a stator 20 (Fig.1).
Asano does not teach the two magnets are arranged to include a north pole and a south pole.
Sromin teaches two magnets 36, 37 are arranged to include a north pole (N) and a south pole (S) (Fig.4A, 4D, 4E). Sromin further suggests that magnetic flux configuration/polarities can be optimized depending on intended application (col.4: 30-35). The N/S configuration of Fig.4D can be utilized to obtain a low cogging motor/ 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asano by having the two magnets are arranged to include a north pole and a south pole, as taught by Miyata, for the same reasons as discussed above.

RE claim 15/14, Asano in view of Sromin has been discussed above. Asano further teaches the magnet 21 including the north pole (taught by combination of Asano and Miyata as discussed above) facing toward the stator 20 and the magnet 21 including the south pole facing toward the stator are provided with a circumferential gap therebetween (see Asano’s Fig.6 for two magnets 231, 233 with a gap between and magnet 232 filled such gap. Alternatively, see Sromin’s Fig.4D).

RE claim 16/14, as discussed above, Sromin further teaches two adjacent ones of the magnets arranged 36 (Fig.4E) on adjacent ones of the plurality of yokes include a same pole facing toward the stator 10 or 12 (see Figs.1, 2 and 4E).

RE claim 17/14, Asano in view of Sromin has been discussed above. Asano does not teaches one of the magnets 21 is arranged on two adjacent ones of the plurality of yokes 22 (see Figs.1-4 for magnet 21 is between non immediate adjacent of yoke 22).



RE claim 22/14, Asano in view of Sromin has been discussed above. Asano further teaches each of the plurality of yokes 22 is in a fan shape (Fig.2).

RE claim 23/14, Asano in view of Sromin has been discussed above. Asano does not teach each of the plurality of yokes is fixed to the nonmagnetic rotary frame through an adhesive.
However, Asano suggests that adhesive is well-known for the purpose of fixing rotor components together (¶ 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asano by having each of the plurality of yokes is fixed to the nonmagnetic rotary frame through an adhesive, as suggested by Asano, for the purpose of fixing and securing the component in a reliable manner.

RE claim 24/14, Asano in view of Sromin has been discussed above. Asano further teaches the magnets 21 are fixed to the plurality of yokes 22 through an adhesive (see translation ¶ 55).
.

Claims 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Asano in view of Sromin as applied to claim 14 above, and further in view of Takemoto et al. (US 2012/0262022 A1).
RE claim 18/14, Asano in view of Sromin has been discussed above. Asano does not teach the nonmagnetic rotary frame is made of a stainless steel material.
Takemoto teaches nonmagnetic rotary frame 17 is made of a stainless steel material (¶ 55). The stainless steel would provide rust proof frame for the rotor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asano in view of Sromin by having the nonmagnetic rotary frame to be made of a stainless steel material, as taught by Takemoto, for the same reasons as discussed above.

RE claim 25/14, Asano in view of Sromin has been discussed above. Asano does not teach the first annular rib has an axial dimension greater than an axial dimension of each of the radially extending ribs.
Takemoto appeared to suggests that first annular rib 17b has an axial dimension greater than an axial dimension of each of the radially extending ribs 14c (Fig.5). The dimension of the ribs can be adjusted to optimize cost of the rotor.

Furthermore, since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Asano in view of Sromin as applied to claim 14 above, and further in view of Asano et al. (US 2010/0225195 A1).
RE claim 19/14, Asano in view of Sromin has been discussed above. Asano does not teach each of the plurality of yokes is defined by laminated steel sheets or made of a magnetic composite material.
Asano suggests that yoke can be formed of laminated steel sheet for its high permeability and high saturation magnetic flux density (¶ 49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asano in view of Sromin by having each of the plurality of yokes is defined by laminated steel sheets, as taught by Asano, for the same reasons as discussed above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Asano in view of Sromin as applied to claim 14 above, and further in view of Hasebe et al. (US 7187098 B2).
RE claim 20/14, Asano in view of Sromin has been discussed above.  Asano does not teach a dimension of each of the radially extending ribs of the nonmagnetic rotary frame measured in a direction perpendicular or substantially perpendicular to both a radial direction and an axial direction is about 2 mm or less.
	Hasebe suggests that the thickness (I) (magnet 11 and rib 13c has same thickness) is a result effective variable whose value can be adjusted to optimize magnetic coercive force (col.8: 10-50).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asano in view of Sromin by having a dimension of each of the radially extending ribs of the nonmagnetic rotary frame measured in a direction perpendicular or substantially perpendicular to both a radial direction and an axial direction is about 2 mm or less, as taught by Hasebe, to optimize magnetic coercive force.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS TRUONG/Primary Examiner, Art Unit 2834